IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1174
                            Filed September 23, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JEREMY JOHN ROUND,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Floyd County, Rustin T. Davenport,

Judge.



      The defendant appeals his conviction for possession of a controlled

substance with intent to deliver (methamphetamine). AFFIRMED.



      Peter Stiefel, Victor, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson and Genevieve

Reinkoester, Assistant Attorneys General, and Ryan Benn, Law Student, for

appellee.



      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                         2


GREER, Judge.

      A jury convicted Jeremy Round of possession of a controlled substance with

intent to deliver (methamphetamine), in violation of Iowa Code sections

124.40(1)(b)(7) and 124.413 (2018).       Round appeals his conviction on two

grounds: (1) that the court erred in denying his motion for judgment of acquittal,

and (2) that the court abused its discretion in denying his motion for a new trial

based on the weight of the evidence.

I. Background Facts and Proceedings

      In May 2018, Round was stopped in a vehicle at a convenience store in

Charles City, Iowa. Shortly after, Lieutenant Bradley Worrall of the Charles City

Police Department arrived on the scene in response to a dispatch call regarding

the validity of Round’s driver’s license. Lieutenant Worrall observed Round sitting

in the driver’s side of the vehicle and a female, later identified as Stacey Otten,

exited the convenience store and entered the Jeep on the front passenger side.

      Lieutenant Worrall approached the Jeep and questioned Round about the

ownership of the vehicle and whether Round had registration or proof of insurance.

Round confirmed his ownership of the Jeep to the officer. But he did not have

registration or proof of insurance because it was registered in his wife’s name as

he could not register a vehicle in Iowa.       Lieutenant Worrall testified Round

appeared “irritated” because he did not have the registration or proof of insurance.

He also testified Otten appeared “extremely nervous,” “she was sweating,” and

she became agitated when he approached the Jeep.              In the midst of this

conversation, Otten exited the Jeep and left the scene, taking the keys to the Jeep

with her. Round was eventually arrested, and the Jeep was towed and impounded.
                                         3


       After a search warrant was obtained, several officers searched the Jeep.

Lieutenant Worrall searched the rear cargo compartment and rear seats and found

them “completely full of clothing, men’s clothing, laundry basket, work items, tools,

[and] other miscellaneous tools.” Lieutenant Worrall testified he believed the items

seized from the rear compartment of the Jeep belonged to Round, “There were

tools, jacks, men’s boots, men’s pants, men’s shirts. There were several items

that were men’s clothing consistent with the size that Mr. Round is.”

       While searching the rear cargo compartment, Lieutenant Worrall found a

magnetic key holder on the rear hatch hidden between some weather stripping

and the frame of the Jeep. Lieutenant Worrall testified that the magnetized key

holder was “underneath the hood of the hatch but above the weather strip . . . it

could not be accessed from outside or inside. It could only have been accessed

when [the hatch] was open.” Lieutenant Worrall opened the key holder and found

a baggie containing 6.81 grams of methamphetamine. Lieutenant Worrall stated

that, in his experience, the placement of the magnetic key holder was consistent

with a “high hide,” meaning it was high enough above the ground that a drug

sniffing canine would have trouble finding it. The search of the rear cargo area

also yielded two digital scales. At Round’s trial, Lieutenant Worrall testified the

plastic baggies, digital scales, and the amount of methamphetamine found pointed

to a person dealing methamphetamine.

       Officer Dario Gamino was in charge of searching the front passenger area

where Otten sat, where he found a woman’s purse on the floorboard of the front

passenger seat containing various items consistent with methamphetamine use.

During that search, Officer Gamino also found an eyeglass container underneath
                                             4


the front passenger seat that contained a used pipe with white residue. Lastly,

Officer Gamino found a small black bag with a “Disney Cars” emblem under the

front passenger seat. The “Cars” bag contained various items, including: two

plastic bags containing a combined 42.62 grams of methamphetamine, a clear

plastic baggie filled with smaller plastic baggies, a small digital scale, and a

syringe. At Round’s trial, Officer Gamino testified that the methamphetamine,

digital scales, and baggies fit with a person dealing methamphetamine.

           After the State presented these findings in its case, Round moved for a

judgment of acquittal, arguing that the State had “not proved all elements of this

charge at this time and has not created a question for the jury.” Specifically, Round

claimed the State had not proved beyond a reasonable doubt that he knowingly

possessed methamphetamine because it provided no information that he knew of

or possessed any of the items found in the Jeep. Similarly, Round argued the

State had not proved he had the intent to deliver methamphetamine.

           In   Round’s   view,   the   State’s   evidence    linked   Otten    to   the

methamphetamine, scales, and baggies found in the search. Round also asserted

that the only scant evidence that pointed to him was the fact that he was driving

the car. But, the court denied Round’s motion, stating, “[T]he Government’s case

does contain sufficient evidence supporting each of the elements. The court’s

looking at the record drawing all reasonable inferences that support a verdict of

guilty.”

           On day two of the trial, Round’s wife, Angela, testified as a witness for the

defense. Angela confirmed she owned the Jeep; it was registered in her name

and the car insurance was in her name. However, her husband had been driving
                                           5


the jeep for “probably a two-week period” before his arrest. A few weeks after the

Jeep was impounded and searched, police returned several items from the Jeep

to Angela, including men’s and women’s clothing. She testified that none of the

items returned were hers or her husband’s and all the clothing items were not her

husband’s size. Further, she testified she did not recognize the “Cars” bag, she

had never seen Round with the bag, and the bag did not belong to any of their

children. Angela also stated she had never seen the magnetic key holder that was

found hidden in the rear hatch of the Jeep. Without giving specifics, she testified

that she had personally seen people other than herself and Round driving the

Jeep, including Otten, in the weeks before Round’s arrest.

         At the close of Angela’s testimony, Round renewed his motion for judgment

of acquittal on the same grounds as his first motion. The court denied Round’s

renewed motion on the same grounds as the first.

         The State conceded in its closing argument that “there is no proof of actual

possession in this case. . . . The State has not proven that the defendant, Jeremy

Round, had methamphetamine upon his person.” Thus, the State asked the jury

to convict Round on a theory of constructive possession.1            The State also

acknowledged that “a person’s mere presence at a place where a thing is found or

proximity to the thing is not enough to support a conclusion that the person


1 As   to possession, the jury was instructed, in part:
          A person who, although not in actual possession, has both the
          power and the intention at a given time to exercise dominion or
          control over a thing, either directly or through another person or
          persons, is in constructive possession of it. A person’s mere
          presence at a place where a thing is found or proximity to the thing
          is not enough to support a conclusion that the person possessed
          the thing.
                                          6


possessed the thing.”       Still the State maintained there was considerable

circumstantial   evidence    showing    that   Round    knowingly    possessed     the

methamphetamine with intent to deliver.

       Ultimately, the jury found Round guilty of possession with intent to deliver

methamphetamine. Following his conviction, Round moved for a new trial on the

grounds that the verdict was contrary to the weight of the evidence. Round’s

motion was denied.

       Round now appeals on two grounds, asserting (1) there was insufficient

evidence to support his conviction for possession of methamphetamine with intent

to deliver, and (2) the court abused its discretion in denying his motion for a new

trial when it concluded that the verdict was not contrary to the weight of the

evidence.

II. Scope/Standard of Review

       “We review challenges to the sufficiency of the evidence for correction of

errors at law.” State v. Albright, 925 N.W.2d 144, 150 (Iowa 2019). “In reviewing

challenges to the sufficiency of evidence supporting a guilty verdict, courts

consider all of the record evidence viewed in the light most favorable to the State,

including all reasonable inferences that may be fairly drawn from the evidence.”

State v. Reed, 875 N.W.2d 693, 704 (Iowa 2016) (citation omitted). “A jury verdict

finding of guilt will not be disturbed if there is substantial evidence to support the

finding.” State v. Robinson, 859 N.W.2d 464, 467 (Iowa 2015). Evidence is

substantial if it would “convince a rational trier of fact that the defendant is guilty

beyond a reasonable doubt.” Id. (citation omitted).
                                           7


       We review a district court’s denial of a motion for new trial for abuse of

discretion. State v. Reeves, 670 N.W.2d 199, 202 (Iowa 2003). “Trial courts have

broad discretion in passing on motions for new trial.” State v. Atley, 564 N.W.2d

817, 821 (Iowa 1997).        Abuse of discretion occurs when the district court

“exercised its discretion on grounds or for reasons clearly untenable or to an extent

clearly unreasonable.” Id. (citation omitted). “On a weight-of-the-evidence claim,

appellate review is limited to a review of the exercise of discretion by the trial court,

not of the underlying question of whether the verdict is against the weight of the

evidence.” Reeves, 670 N.W.2d at 203.

III. Analysis

       Round first claims there was insufficient evidence to find that (1) he

possessed methamphetamine and (2) he had the intent to distribute.

       A. Is there sufficient evidence Round possessed methamphetamine?

       The State conceded at trial that Round was not in actual possession of the

methamphetamine found during the search of the Jeep and relied on a theory of

constructive possession.      “Constructive possession exists when the evidence

shows the defendant has knowledge of the presence of the controlled substance

and has the authority or right to maintain control of it.” Reed, 875 N.W.2d at 706

(quoting State v. Maxwell, 743 N.W.2d 185, 193 (Iowa 2008)).

       Round was not the legal owner of the Jeep and Otten was in the passenger

seat at the time of the stop. Round’s wife testified that other people sometimes

drove the Jeep, although there was no other evidence offered to support her

testimony. We will not recognize an inference creating a rebuttable presumption

of possession involving vehicles when it has been established that multiple
                                          8

individuals had equal access to the vehicle. See State v. Kemp, 688 N.W.2d 785,

788 (Iowa 2004).     “However, a determination of constructive possession still

requires we draw some inferences based on the facts of the case.” State v. Dewitt,

811 N.W.2d 460, 475 (Iowa 2012).

       Factors guiding our inquiry include:

       (1) incriminating statements made by the person; (2) incriminating
       actions of the person upon the police’s discovery of a controlled
       substance among or near the person’s personal belongings; (3) the
       person’s fingerprints on the packages containing the controlled
       substance; and (4) any other circumstances linking the person to the
       controlled substance.

Maxwell, 743 N.W.2d at 194.

       Additionally, in a motor-vehicle case, a court may also consider these
       factors: (1) was the contraband in plain view, (2) was it with the
       defendant's personal effects, (3) was it found on the same side of the
       car seat or next to the defendant, (4) was the defendant the owner
       of the vehicle, and (5) was there suspicious activity by the defendant.

Kemp, 688 N.W.2d at 789.

All the factors listed merely act as a guide in determining whether constructive

possession has been established. Id. “Even if some of these facts are present,

we are still required to determine whether all of the facts and circumstances . . .

allow a reasonable inference that the defendant knew of the drug’s presence and

had control and dominion over the contraband.” State v. Cashen, 666 N.W.2d 566,

571 (Iowa 2003). Lastly, a defendant’s mere proximity to contraband cannot

support a finding of constructive possession. Reed, 875 N.W.2d at 693. .

       So, there were competing facts for the jury to weigh. See State v. Sanford,

814 N.W.2d 611, 615 (Iowa 2012) (“Inherent in our standard of review of jury

verdicts in criminal cases is the recognition that the jury [is] free to reject certain
                                          9


evidence, and credit other evidence.” (alteration in original) (citation omitted)). The

strongest evidence linking Round to the methamphetamine was his wife’s

testimony that he had been driving the Jeep for roughly two weeks before his

arrest. Although Round was not the owner of the Jeep, he first told the police the

Jeep was his. His control of the Jeep in the two weeks before the arrest supports

an inference that he was aware of the presence of nearly fifty grams of

methamphetamine, three digital scales, and plastic baggies in the vehicle. And

while Round’s wife testified that other people, including Otten, had recently driven

the Jeep, no other evidence corroborated her claims to specifically dispute

Round’s exclusive control in that two-week period.

       In addition, the two digital scales found among Round’s personal belongings

in the rear cargo compartment of the Jeep also link him to the methamphetamine

and other contraband. Round told Lieutenant Worrall that he had all his tools in

the vehicle, and the rear seats and cargo compartment was cluttered with tools,

work boots, men’s clothing, and various other items. The two scales in the rear

cargo area were found after all these items were removed. There was conflicting

testimony from Lieutenant Worrall and Round’s wife about whether the clothing

found in the Jeep was Round’s size. Still, viewing the evidence in the light most

favorable to the State, the jury could reasonably find Round constructively

possessed the items in the vehicle. See State v. Neitzel, 801 N.W.2d 612, 624

(Iowa Ct. App. 2011) (finding sufficient evidence supports the defendant’s

conviction where he claimed there was contradictory evidence because “the

credibility of witnesses is for the factfinder to decide except in rare circumstances

where the testimony is absurd, impossible, or self-contradictory”).           Further,
                                          10


because Round stated that the vehicle was his and he had been driving it for at

least two weeks, it is fair to assume that at least some of the items found during

the search belonged to Round.

       The location of the magnetized key holder containing 6.81 grams of

methamphetamine also points to Round. Lieutenant Worrall testified that the key

holder, which was hidden in the rear hatch of the Jeep, could not be accessed from

inside or outside the Jeep unless the hatch was open. The jury could infer only a

regular driver like Round would know to hide the key holder in such a specific

location.   And because the rear compartment of the Jeep contained items

belonging to Round, and the key holder could not be accessed without opening

the hatch, the jury could infer Round was aware of and had access to the key

holder hidden in the hatch of the Jeep.

       We acknowledge Round’s connection to the other drugs and contraband

found during the search is more tenuous. But even setting aside the drugs and

contraband found in the “Cars” bag, there was sufficient evidence to support the

jury’s finding that Round possessed at least five grams of methamphetamine. The

digital scales were found among Round’s tools and other items in the rear

compartment, and police found the magnetic key holder containing 6.81 grams of

methamphetamine in a spot that could only be accessed when the hatch was open.

No evidence linked Otten to the scales and magnetic key holder in the rear

compartment and hatch of the jeep.

       In sum, viewing the evidence in the light most favorable to the State,

sufficient evidence supports that Round possessed over five grams of

methamphetamine.
                                         11

       B. Is there sufficient evidence Round possessed methamphetamine with

intent to deliver?

       “Because it is difficult to prove intent by direct evidence, proof of intent

usually consists of circumstantial evidence and the inferences that can be drawn

from that evidence.” State v. Adams, 554 N.W. 2d 686, 692 (Iowa 1996). Intent

to deliver a controlled substance “may be inferred from the manner of packaging

drugs, from large amounts of unexplained cash, as well as from the quantity of

drugs.”   Id. (citations omitted).   “We have also recognized that in controlled-

substance prosecutions opinion testimony of law enforcement personnel

experienced in the area of buying and selling drugs may be offered as evidence

for purposes of aiding the trier of fact in determining intent.” State v. Grant, 722

N.W. 2d 645, 648 (Iowa 2006).

       The items discovered during the search of the Jeep constitutes ample

evidence supporting the jury’s verdict that Round had the intent to deliver

methamphetamine.         In   Grant,   the    court   found   that   5.38   grams    of

methamphetamine was a substantial quantity, despite the defendant’s contention

that 5.38 grams was not inconsistent with personal use. 722 N.W. at 648. Here,

nearly seven grams of methamphetamine were found in the magnetic key holder,

an amount consistent with an intent to deliver.       Lieutenant Worrell testified, “My

training and experience would lend me to believe that people that are in the drug

trafficking business are very ingenious about where they place their narcotics.” He

also testified that the placement of the key holder fit with a “high hide” where a

drug sniffing dog would be less likely to detect the drugs.
                                             12


          The three digital scales and the plastic baggies found during the search of

the Jeep reflected an intent to deliver methamphetamine. Lieutenant Worrall

testified that “normally a person . . . with three scales is not utilizing that for

personal use.”       Lieutenant Worrall also testified, “There were multiple small

baggies that are extremely consistent with the repackaging and individual sale and

use of methamphetamine.” Officer Gamino similarly testified that the narcotics,

digital    scales,   and   small   baggies    aligned   with   a   person   possessing

methamphetamine with intent to deliver. Viewing the evidence in the light most

favorable to the State, we find that there was sufficient evidence to support the

jury’s verdict that Round possessed more than five grams of methamphetamine

with an intent to deliver.

          C. Did the court abuse its discretion in finding the jury’s verdict was not

contrary to the weight of the evidence?

          “Iowa Rule of Criminal Procedure 2.24(2)(b)(6) permits a district court to

grant a new trial when the verdict is contrary to law or evidence.” State v. Ary, 877

N.W.2d 686, 706 (Iowa 2016). “A verdict is contrary to the weight of the evidence

only when ‘a greater amount of credible evidence supports one side of an issue or

cause than the other.’” Id. (citation omitted). The analysis is broader than the

sufficiency-of-the-evidence analysis “in that it involves questions of credibility and

refers to a determination that more credible evidence supports one side than the

other.” State v. Nitcher, 720 N.W.2d 547, 559 (Iowa 2006). Yet it is “also more

stringent than the sufficiency of the evidence standard in that it allows the court to

grant a motion for new trial only if more evidence supports the alternative verdict

as opposed to the verdict rendered.” Ary, 877 N.W.2d at 706. “[A] district court
                                          13


may invoke its power to grant a new trial on the ground that the verdict was contrary

to the weight of the evidence only in the extraordinary case in which the evidence

preponderates heavily against the verdict rendered.” Id.

       Here, we conclude the court did not abuse its substantial discretion in

denying Round’s motion for a new trial. As the trial court stated,

       The alleged suspicious activities of Stacy Otten, as noted in the
       motion, do not support a conclusion that a greater amount of credible
       evidence supports a different verdict. The greater amount of credible
       evidence supports the jury’s conclusion that Round knowingly
       possessed methamphetamine and that a greater amount of credible
       evidence supports the conclusion that the methamphetamine was to
       be used for distribution. The verdict is not contrary to the weight of
       the evidence, and no miscarriage of justice has occurred.
       Accordingly, the motion for new trial is denied.

This is not an “extraordinary case where the evidence preponderates heavily

against the verdict.” State v. Shanahan, 712 N.W.2d 121, 135 (Iowa 2006). The

jury found that at least some of the drugs in the vehicle were Round’s, and “trial

courts should not lessen the jury’s role as the primary trier of facts and invoke their

power to grant a new trial.” Id. We affirm the district court’s denial of Round’s

motion for new trial.

       AFFIRMED.